DETAILED ACTION

Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim 1 is directed to the methods of organizing human activity of performing by an application configured to be executed on a “robotic platform manipulating peripheral nerve system”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;
Ultamercial: abstract idea found to be related to advertising, marketing, or sales activities or behaviors such as using advertising as an exchange or currency;
In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “robotic platform manipulating peripheral nerve system”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when performed by generic computer elements:
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the recorder (see page 11, col. 1, section 2.2.2, wherein the CPU has been taken as means for recording and controlling) and manipulating unit do not add a meaningful limitation to the abstract.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidencece to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (A design of surgical robotic system based on 9-DOF parallel mechanism, 2018).


    PNG
    media_image1.png
    558
    425
    media_image1.png
    Greyscale
As per claim 1, Chen et al. teaches a robot platform (see Fig. 1) comprising: a manipulator (see Fig. 7, and section 4, wherein the movement mechanism has shown clear evidencece that the robot contains manipulator) performing an operation over an operating table; and  5a recorder (see page 11, col. 1, section 2.2.2, wherein the CPU has been taken as means for recording and controlling) recording the operation through the manipulator (see Fig. 7, and section 4, wherein the movement mechanism has shown clear evidencece that the robot contains manipulator), wherein the manipulator (see Fig. 7, and section 4, wherein the movement mechanism has shown clear evidencece that the robot contains manipulator) comprises: a rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) having an opening portion through which the recorder records (see page 11, col. 1, section 2.2.2, wherein the CPU has been taken as means for recording and controlling), and having a guide rail at a side (see page 10, section 2.1, for circular guide rail and linear guide rail); a plurality of rotating movers (see Figs. 1 and 7 as noted above) combined with the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) and moving 10along the guide rail (see page 10, section 2.1, for circular guide rail and linear guide rail); and a plurality of manipulating units respectively fixed to the rotating movers (see Figs. 1 and 7 as noted above), a manipulating part performing the operation being connected to an end of each of the manipulating units (see Figs. 1 and 7 as noted above).  
Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

15 As per claim 2, Chen et al. teaches a wherein the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) has a circular plate shape, and the rotating movers (see Figs. 1 and 7 as noted above) rotates with respect to a center of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) along the guide rail (see page 10, section 2.1, for circular guide rail and linear guide rail).  

As per claim 3, Chen et al. teaches a wherein each of the rotating movers (see Figs. 1 and 7 as noted above) comprises:  20an upper block disposed at an upper side of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) and partially facing an upper side of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide); a lower block disposed at a lower side of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) and partially facing a lower side of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide); and a central block connecting the upper block with the lower block, and moving along the 25guide rail (see page 10, section 2.1, for circular guide rail and linear guide rail), the manipulating unit being fixed to a rear side of the central block (see Figs. 4 and 5).  

As per claim 4, Chen et al. teaches a wherein each of the manipulating units further comprises an upper unit fixed to the rotating mover (see Figs. 4 and 5), and a central unit connected to the upper unit (see Figs. 4 and 5), the manipulating unit being connected to a lower side of the central unit (see Figs. 4 and 5), 5wherein each of the upper unit and the central unit has three degrees of freedom, capable of moving along a first direction X, a second direction Y and a third direction Z substantially perpendicular to one another (see Figs. 4 and 5, wherein Z direction has been taken as substantially perpendicular).  

As per claim 5, Chen et al. teaches a wherein the upper unit comprises:  10an upper connecting block fixed to the rotating mover (see Figs. 4 and 5); an upper moving block moving along the third direction with respect to the upper connecting block at a rear side of the upper connecting block (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice); and a connecting frame connecting the upper moving block with the central unit (see Figs. 4 and 5).  

15 As per claim 6, Chen et al. teaches a wherein the upper unit is disposed at an outside of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide), and the connecting frame extends from the outside of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) to a lower portion of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide) along an inclined direction so that the central unit and the manipulating unit are disposed at an inside lower portion of the rotating guide (see Figs. 1 and 7, wherein the curve part has been taken as rotating guide).  

20 As per claim 7, Chen et al. teaches a wherein the central unit comprises: a central connecting block connected to the upper unit and moving along the first direction with the upper unit (see Figs. 4 and 5); a first moving block connected to a lower portion of the central connecting block (see Figs. 4 and 5); and a second moving block moving along the second direction with respect to the first 25moving block at a lower portion of the first moving block (see Figs. 4 and 5 as noted above).  

As per claim 8, Chen et al. teaches a wherein the manipulating part comprises: a fixing unit rotating with respect to the central unit with a rotating axis of the third direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice);  5a manipulating frame rotating with respect to the fixing unit with an rotating axis of a forth direction U (see Figs. 4 and 5, wherein having U or V direction falls under design choice); and a needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) unit moving along a fifth direction V with respect to the manipulating frame (see Figs. 4 and 5, wherein having U or V direction falls under design choice).  

As per claim 9, Chen et al. teaches a wherein the fourth direction is inclined with 10respect to the first direction by a first angle (see Table 1, wherein “Angle adjustment” clear evidence of plurality of angles, first, second, third and Nth... angle), and the fifth direction is inclined with respect to the first direction by a second angle (see Table 1, wherein “Angle adjustment” clear evidence of plurality of angles, first, second, third and Nth... angle) different from the first angle (see Table 1, wherein “Angle adjustment” clear evidence of plurality of angles, first, second, third and Nth... angle).  

As per claim 10, Chen et al. teaches a wherein the fixing unit comprises: a pair of vertical extending portions extending along the third direction from an 15extending rotating portion of the central unit (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice), the extending rotating portion rotating with respect to the third direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice as noted above); a horizontal extending portion connecting ends of the pair of vertical extending portions with each other (see Figs. 1 and 7); and a pair of circular fixing portions fixed to a center of each of the pair of vertical 20extending portions, the manipulating frame passing between the pair of circular fixing portions (see Figs. 1 and 7).  

As per claim 11, Chen et al. teaches a wherein the manipulating portion further comprises a body cover passing through and fixing the fixing unit along the fourth direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice as noted above), 25wherein the manipulating frame comprises (see Figs. 1 and 7):  24a body portion passing through the body cover, and rotating with respect to the body cover with a rotating axis of the fourth direction (see Figs. 1 and 7, rotating into ); an extending portion extending from the body portion; and a sliding base forming a sliding surface along the fifth direction at an end of the 5extending portion (see Figs. 1 and 7 as noted above).  

As per claim 12, Chen et al. teaches a wherein the needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) unit comprises: a needle base (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) sliding along the fifth direction with respect to the manipulating frame (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice); a needle base (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) disposed on the needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions); and  10a needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) fixing portion fixing the needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions).  

As per claim 13, Chen et al. teaches a wherein the manipulating part comprises: a first rotating part rotating with respect to the central unit with a rotating axis of the third direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice);  15a fixing unit covering the first rotating part and extending along the third direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice); a manipulating frame combined with the fixing unit and rotating with respect to the second direction and a sixth direction U (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice); and a needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) unit moving along a seventh direction V with respect to the manipulating frame (see Figs. 4 and 5 as noted above).  

As per claim 14, Chen et al. teaches a wherein the sixth direction is inclined with respect to the first direction by a third angle (see Table 1, wherein “Angle adjustment” clear evidence of plurality of angles, first, second, third and Nth... angle), and the seventh direction is inclined with respect to the first direction by a fourth angle (see Table 1, wherein “Angle adjustment” clear evidence of plurality of angles, first, second, third and Nth... angle) different from the third angle (see Table 1, wherein “Angle adjustment” clear evidence of plurality of angles, first, second, third and Nth... angle).  

25 As per claim 15, Chen et al. teaches a wherein the manipulating frame comprises:  25a rotating boy (see Figs. 1 and 7, wherein the arrows have shown evidence of rotating body and Figs. 3 and 5) combined with an end of the fixing unit and rotating with respect to the second direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice); 
    PNG
    media_image2.png
    352
    451
    media_image2.png
    Greyscale
an extending portion extending along the sixth direction from the rotating boy (see Figs. 1 and 7, wherein the arrows have shown evidence of rotating body and Figs. 3 and 5); and a second rotating portion combined with the extending portion and rotating with 5respect to the sixth direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice as noted above).  

As per claim 16, Chen et al. teaches a wherein the manipulating frame further comprises: a rotating base fixed to an end surface of the second rotating portion; and  10a sliding base forming a sliding surface from an end of the rotating base to the seventh direction (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice as noted above).  

As per claim 17, Chen et al. teaches a wherein the needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) unit comprises: a needle base (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) sliding along the seventh direction with respect to the manipulating 15frame (see Figs. 4 and 5, rotating on first, second, third and Nth…, direction falls under design choice); a needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) disposed on the needle base (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions); and a needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions) fixing portion fixing the needle (see page 10, section 1, introduction wherein needles and other types of instruments being used by design choice in different positions).  20

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US 11338527 is directed to “A stitchless highly oriented polypropylene fabric bulk bag of the type that can hold 500 to 5000 pounds (226.7 to 2268 kilograms) of bulk material includes a highly oriented polypropylene fabric top, body and bottom, with a heat fused joint providing an air tight connection between the top and body, and another air tight heat fused joint connecting the body and bottom. A fill spout and discharge tube may also be provided with an air tight heat fused joint connecting the fill spout to the top and another air tight heat fused joint connecting the discharge spout to the bottom. Heat sealing machinery include heat seal bar assemblies that can self-align during heat-sealing to apply even pressure to all areas being heat sealed. A heating element is of single piece construction and can include end coupler portions as part of the single piece construction. Carrier plates used in a heat-sealing assembly line guide parts placement, provide quality checks for parts placement, and tooling set-up for machinery.”;
US 11241330 is directed to “a system for creating an injectable and flowable cold slurry, the system comprising a housing; a mount operatively connected to the housing configured to accept a container; a first motor configured to move the mount from a first position to a second position; a second motor; and a drive shaft in communication with the second motor, wherein the drive shaft is configured to rotate to cause an internal volume of the container to be transformed into the injectable and flowable cold slurry.”;
Chen et al., is directed to “A design of surgical robotic system based on 6-DOF parallel mechanism;
Lozano-Perez, is directed to “Robot programming”;
Wang et al., is directed to “A Novel Master Manipulator with Force Feedback for Robot-Assisted Natural Orifice Transluminal Endoscopic Surgery”;
Yuan et al., is directed to “Design and prototyping a cable-driven multi-stage telescopic arm for mobile surveillance robots”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    150
    150
    media_image3.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B